Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  February 04, 2015

The Court of Appeals hereby passes the following order:

A15A0822. TIMOTHY ORLANDO ARNOLD v. THE STATE.

      In 2005, Timothy Orlando Arnold was sentenced as a first offender to seven
years on probation for possessing cocaine and receiving stolen property. In 2011, the
trial court revoked his probation for the commission of new felonies, adjudicated him
guilty on the 2005 charges, and re-sentenced him. In 2014, Arnold filed a motion to
vacate the new sentence on the ground that it was void and illegal. The trial court
denied the motion, and Arnold filed this direct appeal. We, however, lack jurisdiction.
      Because the underlying subject matter of Arnold’s appeal is the revocation of
his “first offender” probation, he was required to file an application for discretionary
appeal in order to obtain review in this Court. See OCGA § 5-6-35 (a) (5); Jones v.
State, 322 Ga. App. 269 n. 2 (745 SE2d 1) (2013); Zamora v. State, 226 Ga. App. 105
(485 SE2d 214) (1997). Arnold’s failure to file an application for discretionary appeal
deprives us of jurisdiction to consider this appeal, which is hereby DISMISSED. See
White v. State, 233 Ga. App. 873 (505 SE2d 228) (1998).

                                        Court of Appeals of the State of Georgia
                                                                             02/04/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.